Title: The Printer to the Reader, 11 February 1723
From: Franklin, Benjamin,Franklin, James
To: 


Arrest and imprisonment had not intimidated James Franklin. Probably encouraged by the refusal of the House of Representatives to concur in the Council’s proposal to reestablish press censorship, he printed, July 30, Chapter XXIX of Magna Carta, with glosses, on the freeman’s right to trial by jury according to the law. On September 17, 1722, appeared a burlesque rhymed account of his case and on January 14, 1723, a long essay on religious hypocrites and some comments on Governor Shute’s departure from the colony. As a result James Franklin came under official notice once more. The General Court, censuring the Courant for its tendency to mock religion, reflect on the ministers, and affront the magistrates, forbade him “to print or Publish the New England Courant, or any other Pamphlet or Paper of the like Nature, except it be first Supervised by the Secretary of this Province.” Franklin ignored the order, printed his next issue without the Secretary’s permission, and the week after that published an ironical letter of advice to himself on how to avoid offending the authorities. Ordered arrested for contempt, he went into hiding, and, as Benjamin remembered it, “there was a Consultation held in our Printing House among his Friends what he should do in this Case. Some Propos’d to evade the Order by changing the Name of the Paper; but my Brother seeing Inconveniencies in that, it was finally concluded on as a better Way to let it be printed for the future under the name of Benjamin Franklin.” That the paper might not appear as published by the printer’s apprentice, it was proposed that Benjamin’s indenture be returned to him “with a full Discharge on the Back of it, to be shown on Occasion,” and that he sign new indentures for the remainder of his time, “which were to be kept private.” This “very flimsy Scheme” was immediately executed; the first issue under the new arrangement appeared on February 11. It opened with an address to the public, only part of which, to judge by its style, was by Benjamin Franklin.
Having thus provided for the continuation of his paper, James Franklin delivered himself up February 12, and gave his bond to keep the peace. One of his sureties was Thomas Fleet, a contributor to the Courant. The charges were considered by the Grand Jury in May, but no indictment was returned, and the printer was discharged. The Courant, however, continued to appear over Benjamin Franklin’s name until it expired in 1726, although the nominal publisher had run away from Boston in September 1723.
 
The late Publisher of this Paper, finding so many Inconveniencies would arise by his carrying the Manuscripts and publick News to be supervis’d by the Secretary, as to render his carrying it on unprofitable, has intirely dropt the Undertaking. The present Publisher having receiv’d the following Piece, desires the Readers to accept of it as a Preface to what they may hereafter meet with in this Paper.

Non ego mordaci distrinxi Carmine quenquam,
Nulla vonenato Litera onista Joco est.



Long has the Press groaned in bringing forth an hateful, but numerous Brood of Party Pamphlets, malicious Scribbles, and Billingsgate Ribaldry. The Rancour and bitterness it has unhappily infused into Mens minds, and to what a Degree it has sowred and leaven’d the Tempers of Persons formerly esteemed some of the most sweet and affable, is too well known here, to need any further Proof or Representation of the Matter.
No generous and impartial Person then can blame the present Undertaking, which is designed purely for the Diversion and Merriment of the Reader. Pieces of Pleasancy and Mirth have a secret Charm in them to allay the Heats and Tumors of our Spirits, and to make a Man forget his restless Resentments. They have a strange Power to tune the harsh Disorders of the Soul, and reduce us to a serene and placid State of Mind.
The main Design of this Weekly Paper will be to entertain the Town with the most comical and diverting Incidents of Humane Life, which in so large a Place as Boston, will not fail of a universal Exemplification: Nor shall we be wanting to fill up these Papers with a grateful Interspersion of more serious Morals, which may be drawn from the most ludicrous and odd Parts of Life.
As for the Author, that is the next Question. But tho’ we profess our selves ready to oblige the ingenious and courteous Reader with most Sorts of Intelligence, yet here we beg a Reserve. Nor will it be of any Manner of Advantage either to them or to the Writers, that their Names should be published; and therefore in this Matter we desire the Favour of you to suffer us to hold our Tongues: Which tho’ at this Time of Day it may sound like a very uncommon Request, yet it proceeds from the very Hearts of your Humble Servants.
By this Time the Reader perceives that more than one are engaged in the present Undertaking. Yet is there one Person, an Inhabitant of this Town of Boston, whom we honour as a Doctor in the Chair, or a perpetual Dictator.
The Society had design’d to present the Publick with his Effigies, but that the Limner, to whom he was presented for a Draught of his Countenance, descryed (and this he is ready to offer upon Oath) Nineteen Features in his Face, more than ever he beheld in any Humane Visage before; which so raised the Price of his Picture, that our Master himself forbid the Extravagance of coming up to it. And then besides, the Limner objected a Schism in his Face, which splits it from his Forehead in a strait Line down to his Chin, in such sort, that Mr. Painter protests it is a double Face, and he’ll have Four Pounds for the Pourtraiture. However, tho’ this double Face has spoilt us of a pretty Picture, yet we all rejoiced to see old Janus in our Company.
There is no Man in Boston better qualified than old Janus for a Couranteer, or if you please, an Observator, being a Man of such remarkable Opticks, as to look two ways at once.
As for his Morals, he is a chearly Christian, as the Country Phrase expresses it. A Man of good Temper, courteous Deportment, sound Judgment; a mortal Hater of Nonsense, Foppery, Formality, and endless Ceremony.
As for his Club, they aim at no greater Happiness or Honour, than the Publick be made to know, that it is the utmost of their Ambition to attend upon and do all imaginable good Offices to good Old Janus the Couranteer, who is and always will be the Readers humble Servant.
P.S. Gentle Readers, we design never to let a Paper pass without a Latin Motto if we can possibly pick one up, which carries a Charm in it to the Vulgar, and the learned admire the pleasure of Construing. We should have obliged the World with a Greek scrap or two, but the Printer has no Types, and therefore we intreat the candid Reader not to impute the defect to our Ignorance, for our Doctor can say all the Greek Letters by heart.
